Pee Ctteiam,
In bis account as administrator John Stolz took credit for three payments to himself and his wife Catharine as follows: John Stolz, services five years, $500 ; John Stolz, board and nursing, $300; Catharine Stolz, services six years, $600. In an opinion filed upon exceptions to the report of the auditor appointed to pass upon exceptions to the account, to restate the account if necessary, and to make distribution of the balance remaining in the hands of the administrator, the court dismissed the exceptions to the second item above mentioned for board and nursing, sustained the exceptions to the other two items, and referred the matter back to the auditor with directions to restate the account in accordance with the opinion, and to make distribution of the balance. These directions of the court having been carried into effect, John Stolz and Catharine Stolz joined in this appeal, and have assigned for error the sustaining of the exceptions last referred to. As the result of this action of the court was to increase the sum awarded to Katharine Stolz in the final distribution, it is not apparent that joining her in the appeal was either necessary or proper. Inasmuch, however, as the appeal of John Stolz brings up the whole question as to both of these items of credit for payments alleged to have been made by him, we have deemed it unnecessary to consider the effect of joining Catharine Stolz in the appeal. Notwithstanding this objection, which was adverted to upon the argument of the case, we have considered fully the evidence in support of these two items, and concur entirely with the learned judge of the orphans’ court in his conclusion that they should not be allowed. The opinion filed by him covers the whole ground satisfactorily, and no good purpose would be served by our extending the discussion by what would be in effect but a mere repetition of the reasons which led him to’the conclusion he reached.
'The decree is affirmed and appeal dismissed at the cost of the appellants.